DETAILED CORRESPONDENCE
This Office action is in response to the RCE received October 21, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 23, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 report the pre-wetting step not in the proper chronological step of the recited method.  By placing the step in the beginning of the claimed prior to coating the resist film on the substrate, the claimed steps would be clearer in chronological order.  Secondly the phrase “chemical liquid is used as the pre-wetting liquid” language in the last sentence employs the term “used” which is can be more properly defined as the pre-wetting liquid comprising said chemical liquid.
Claims 23, 24 and 27contain the same issue as claim 9 for the misplace step of pre-wetting and employing the language of “used”.
Appropriate correction is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 24 are rejected under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ENOMOTO et al (2012/0003591) and ENOMOTO et al (2016/0195814) in view of SUGIYAMA et al (2016/0004156), YAMANAKA et al (2015/0227049) and KAMIMURA et al (2012/0028196).
The claimed invention now to recites the following:

    PNG
    media_image1.png
    596
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    676
    696
    media_image3.png
    Greyscale


ENOMOTO et al report a pattern forming method as seen in Examples 1-A to 17-A on pages 102-104, paragraphs [0624] to [0632].  Purification of the developer is reported in paragraph [0612] to [0623] shown below wherein the developer is passed through a polyethylene filter to give the following developers:

    PNG
    media_image4.png
    429
    542
    media_image4.png
    Greyscale

The disclosed developer report organic impurities which fall within the claimed range of 0.01 ppb to 1000 mass ppm as recited in claim 1, see the developers above in Table 4.
The claimed method is obvious over the disclosed methods above and developer in Table 4.
ENOMOTO et al ‘814 report in paragraph [0134] wherein the rinsing liquids used have few metal impurities with respect to Fe, and Ni among a list of other metal fine particles or metal elements.   The chemical liquid is produced in a clean room and moreover, impurity reduction is preferably performed by filtration to give an amount of 10 ppm or less, see below:
    PNG
    media_image5.png
    243
    422
    media_image5.png
    Greyscale
            Alternatively, it would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to duplicate the process of ENOMOTO et al and reasonably expect same or similar results with respect to having a process wherein the developer contains reduced particles and reduced impurities are in the solvent at an amount of 10 ppm or less.
Applicants are also directed of paragraph [0112] of ENOMOTO et al “814 wherein the purified developer can be used as a rinsing agent as shown below:
    PNG
    media_image6.png
    432
    414
    media_image6.png
    Greyscale

This disclosure meets claims wherein there is a rinsing step of cleaning the substrate using a rinsing liquid after the developing step, wherein the chemical liquid being used as the rinsing liquid.
SUGIYAMA et al disclose the method of pre-wetting a substrate as reported in paragraph [0139] which is can be added as a step in ENOMOTO et al for providing a clean coating surface which meets claims 23 and 24, see below:

    PNG
    media_image7.png
    136
    421
    media_image7.png
    Greyscale

YAMANAKA et al and KAMIMURA et al report an organic processing liquid which is purified containing 5 ppm or less of metal impurities such as Na, K, Ca, Fe, Du, Mg, Mn, Li, Al, Cr, Ni, and Zn, see paragraph [0013] and claim 1, which address the claimed amounts of the metal impurities in claims 23 and 24.
OHTA et al (200/0035491) report a disclosing that TMAH require rigid contents of impurities as seen in paragraph [0002] wherein the impurities include Na, K, Ca, Cu, Zn, Fe, Cr, Ni, Pb, Ti, and Sn wherein the content of metal impurities including Pb is kept below 1 ppb.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art at the time of the invention to include a pre-wetting step in the development method, with an organic liquid having high purity as reported in YAMANAKA et al and KAMIMURA et al and reasonably expect a composition which can form finer patterns with low development defects.
Claims 1, 2, 4, 6-8, 10-13, 20, 21, 22, and 28-31 appear allowable over the prior art of record wherein the references of record lack the disclosure for a list of organic impurities including one or more selected from the group consisting of dioctyl phthalate, diisononyl phthalate, dioctyl adipate, dibutyl phthalate, ethylene rubber, and ethylene propylene rubber.  	
Claims 28-31 are allowable for reciting impurities at an amount in the range of 0.001 to 100 ppt (parts per trillion) of Pb which is not taught in the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 16, 2022